Title: To John Adams from Jonathan Williams, 1 February 1780
From: Williams, Jonathan
To: Adams, John


     
      Dear sir
      Nantes Feb. 1. 1780
     
     I heartily congratulate you on your safe Return to Europe and thank you for your obliging Care of my Letters from my Friends, which I received last Post from Bilboa.
     I shall be greatly obliged to you if you will employ a leisure half Hour in giving me a little Sketch of our public Affairs in America, so far only as is prudent for you to communicate, and proper for me to know. Please to let me know if anything has passed in Congress relative to my Accounts and public Conduct; I am extreemly sensible in whatever concerns my Reputation, and I should be very unhappy if any Stain was on it in the Opinion of that respectable Body. Doctor Franklin will inform you that I have passed through a very rigid Examination, and he will show you my Accounts as they have been re-stated and the Award of my Arbitrators on them. I hope no Testimony is neccessary to fix your Opinion of me, but notwithstanding this I beg you to cast your Eye on my Accounts and the Award.
     Now my Reputation is restored I have no Enmity to any person, nor will I ever be concerned in any Party. I shall be always ready to serve my Country whenever it is in my Power to do so, but as my Object in this is more her welfare than my own Emolument I never can solicit any public Employ, and I shall always wish the Good of America may be the only point considered in the Choice of all her Officers.
     I hope you will allow me to consider you in the same familiar Friendly Light you have hitherto allowed me to do and believe me to be with sincere Respect Dear Sir Your most obedient & most humble Servant
     
      Jona Williams
     
    